Order entered November 19, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00051-CR

                           LUCAS LEONARDO PERILLA, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-80963-2013

                                             ORDER
          The Court REINSTATES the appeal.

          On November 10, 2015, we granted the motion of Craig Price to withdraw as counsel and

ordered the trial court to appoint new counsel to represent appellant on the appeal. We have

received the trial court’s order appointing Karen Chelsey as appellant’s new attorney.

Accordingly, we DIRECT the Clerk to list Karen Chesley as appellant’s appointed attorney of

record.

          The appeal remains set for submission, without argument, on December 9, 2015.

          We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                        /s/   MOLLY FRANCIS
                                                              PRESIDING JUSTICE